Exhibit 10.26

SEMTECH CORPORATION

2008 LONG-TERM EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD CERTIFICATE

THIS AWARD is made this [Date] (the “Award Date”) by Semtech Corporation, a
Delaware corporation (the “Corporation”), to [Name] (the “Participant”).

R E C I T A L S

A. The Corporation has established the Corporation’s 2008 Long-Term Equity
Incentive Plan (the “Plan”) in order to provide eligible persons of the
Corporation with an opportunity to acquire shares of the Corporation’s common
stock, par value $0.01 per share (the “Common Stock”).

B. The Participant was a former shareholder of Cycleo SAS and NanoScale-Labs SAS
(the “Cycleo Companies”) prior to the purchase of the Cycleo Companies by the
Corporation and its Subsidiaries pursuant to the terms of a Share Purchase
Agreement entered into by the Corporation, the Cycleo Companies, the Participant
and certain other parties thereto (the “Share Purchase Agreement”).

C. This restricted stock unit award (the “Award”) is being granted to the
Participant on the terms and conditions described in this Award Certificate in
full satisfaction of the Corporation’s and its affiliates’ obligations under the
Share Purchase Agreement to grant the Participant restricted stock unit awards.

D. The Plan Administrator has determined that it would be in the best interests
of the Corporation and its stockholders to grant the Award described in this
Award Certificate to the Participant.

NOW, THEREFORE, this Award is made on the following terms and conditions:

Definitions and Incorporation. Capitalized terms used in this Award Certificate
and not otherwise defined herein shall have the meanings given to such terms in
the Plan. The Plan is hereby incorporated in and made a part of this Award
Certificate as if fully set forth herein.

Award of Stock Units. Pursuant to the Plan, the Corporation hereby awards to the
Participant as of the date hereof an Award with respect to
[                    ] restricted stock units (subject to adjustment in
accordance with Section 7 of the Plan) (the “Stock Units”), which Stock Units
are restricted and subject to forfeiture on the terms and conditions hereinafter
set forth. As used herein, the term “Stock Unit” shall mean a non-voting unit of
measurement which is deemed solely for purposes of calculating the amount of
payment under the Plan and this Award Certificate to be equivalent to one
outstanding share of the Common Stock (subject to adjustment in accordance with
Section 7 of the Plan). The Stock Units shall be used solely as a device for the
determination of the payment to eventually be paid to the Participant if such
Stock Units vest and become attributable pursuant to Section 4 hereof. The Stock
Units shall not be treated as property or as a trust fund of any kind. The
Participant acknowledges that the Plan Administrator may use a broker or other
third party to facilitate its restricted stock unit award recordkeeping and
agrees to comply with any administrative rules and procedures regarding
restricted stock unit awards as may be in place from time to time. The
Participant acknowledges and agrees that the Corporation may require that any
Common Stock received under the Award be deposited in a brokerage account (in
the name of the Participant) with a broker designated by the Corporation, and
the Participant agrees to take such reasonable steps as the Corporation may
require to open and maintain such an account.

Rights as a Shareholder; Dividends and Voting.

Limitations on Rights Associated with Units. The Participant shall have no
rights as a shareholder of the Corporation, no dividend rights (except as
expressly provided in Section 3(b) below with respect to dividend equivalent
rights) and no voting rights, with respect to the Stock Units and any shares of
Common Stock underlying such Stock Units.

Dividend Equivalent Rights Distributions. In the event that the Corporation pays
an ordinary cash dividend on its Common Stock and the related dividend payment
record date occurs at any time after the Award Date and before all of the Stock
Units subject to the Award have either been paid pursuant to Section 5 or



--------------------------------------------------------------------------------

terminated pursuant to Section 4, the Corporation shall credit the Participant
as of such record date with an additional number of Stock Units equal to (i) the
per-share cash dividend paid by the Corporation on its Common Stock with respect
to such record date, multiplied by (ii) the total number of outstanding and
unpaid Stock Units (including any dividend equivalents previously credited
hereunder) (with such total number adjusted pursuant to Section 7 of the Plan
and/or Section 9 hereof) subject to the Award as of such record date, divided by
(iii) the fair market value of a share of Common Stock (as determined under the
Plan) on such record date. Any Stock Units credited pursuant to the foregoing
provisions of this Section 3(b) shall be subject to the same vesting, payment
and other terms, conditions and restrictions as the original Stock Units to
which they relate. No crediting of Stock Units shall be made pursuant to this
Section 3(b) with respect to any Stock Units which, as of such record date, have
either been paid pursuant to Section 5 or terminated pursuant to Section 4.

Vesting; Termination of Employment.

Vesting in General. Subject to Sections 4(b) and (c) below and to adjustment
under Section 7 of the Plan, the Award shall vest and become attributed as
follows:

 

  •  

forty percent (40%) of the total number of Stock Units subject to the Award
shall vest and become attributable on the first anniversary date of the
completion date of the Corporation’s purchase of the Cycleo Companies pursuant
to the Share Purchase Agreement,

 

  •  

ten percent (10%) of the total number of Stock Units subject to the Award shall
vest and become attributable on the second anniversary date of the completion
date of the Corporation’s purchase of the Cycleo Companies pursuant to the Share
Purchase Agreement,

 

  •  

ten percent (10%) of the total number of Stock Units subject to the Award shall
vest and become attributable on the third anniversary date of the completion
date of the Corporation’s purchase of the Cycleo Companies pursuant to the Share
Purchase Agreement, and

 

  •  

forty percent (40%) of the total number of Stock Units subject to the Award
shall vest and become attributable on the fourth anniversary date of the
completion date of the Corporation’s purchase of the Cycleo Companies pursuant
to the Share Purchase Agreement,

Subject to Sections 4(b) and (c) below, the Participant has no right to
pro-rated vesting with respect to the Award if his or her employment by the
Corporation or one of its Subsidiaries terminates before any applicable vesting
date with respect to the Award (regardless of the portion of the vesting period
the Participant was employed by the Corporation and/or any of its Subsidiaries).

Accelerated Vesting and Attribution Conditions. Notwithstanding any other
provision to the contrary contained herein, 100% of the total Stock Units
subject to the Award shall be vested and attributed as of the date of the
Participant’s termination of employment (the “Termination Date”) in the event
the Participant’s employment is terminated for any reason other than (1) a
resignation (“démission”) by the Participant of his employment with the
Corporation or any of its Subsidiaries or (2) a valid dismissal (“licenciement”)
of the Participant’s employment on the ground of a termination for serious cause
(“faute grave” or “faute lourde” within the meaning of the French Cour de
cassation), each of which termination events shall be considered a “condition
résolutoire.” For the avoidance of doubt, 100% of the total Stock Units subject
to the Award shall be vested and attributed as of the Termination Date upon the
occurrence of:

 

  •  

the Participant’s termination of employment or departure for reason of death,
permanent disability (in the meaning of the French article L 341-4 sécurité
sociale Code category 2 or 3) or dismissal (including by way of “rupture
conventionnelle”) on grounds other than for serious cause (“faute grave”or
“faute lourde”),

 

2



--------------------------------------------------------------------------------

  •  

if any of the Cycleo Companies is sold and ceases to be a Subsidiary of the
Corporation and thereafter the Participant ceases to be an employee of the
Corporation or one of its Subsidiaries for any reason (including resignation
(“démission”) by the Participant),

 

  •  

if any of the Cycleo Companies’ Intellectual Property Rights (as defined in the
Share Purchase Agreement) are sold to a third party other than the Corporation
or one of its Subsidiaries and thereafter the Participant ceases to be an
employee of the Corporation or one of its Subsidiaries for any reason (including
resignation (“démission”) by the Participant),

 

  •  

if Semtech Holdings France is (A) sold to a third party other than the
Corporation or one of its Subsidiaries, or (B) if it is decided, for any reason
whatsoever, to stop Semtech Holdings France’s activity or to close down Semtech
Holdings France’s operations on the French territory, except for a winding up or
merger inducing a transfer of assets and liabilities to the Corporation or any
of its Subsidiaries (it being specified for the avoidance of doubt that if the
activity is being stopped after such transfer to the Corporation or any of its
Subsidiaries it shall be treated the same as if Semtech Holdings France’s
activity was stopped), and in each case thereafter the Participant ceases to be
an employee of the Corporation or one of its Subsidiaries for any reason
(including resignation (“démission”) by the Participant).

For purposes hereof, if a final and binding court decision (“autorité de la
chose jugée”) provides that the dismissal for serious cause (“faute grave” or
“faute lourde”) is not valid, 100% of the total Stock Units subject to the Award
shall be vested and attributed as of the date of such court decision, and the
Corporation shall pay the Participant, within five (5) days after such court
decision, a late cash payment equal to the fair market value as of the
Termination Date of the Stock Units becoming vested and attributed as a result
of such court decision multiplied by an annual interest rate of four percent
(4%) from the Termination Date.

Effect of Termination of Employment. Subject to Section 4(b) and after giving
effect to any accelerated vesting pursuant to Section 4(b), if the employment of
the Participant with the Corporation or a Subsidiary is terminated for any
reason, then the Stock Units (and related dividends) which have not vested and
become attributed as of the Termination Date shall terminate. If any unvested
Stock Units are terminated hereunder, such Stock Units shall automatically
terminate and be cancelled as of the applicable termination date without payment
of any consideration by the Corporation and without any other action by the
Participant, or the Participant’s beneficiary or personal representative, as the
case may be.

Timing and Manner of Payment of Stock Units. On or as soon as practicable
following (and in all events within five (5) days after) the vesting and
attribution of any portion of the Award pursuant to Section 4, the Corporation
shall deliver to the Participant a number of shares of Common Stock equal to the
number of Stock Units subject to the Award that vested and became attributed on
that particular vesting date; provided, however, that the Corporation reserves
the right to settle any Stock Units credited as dividend equivalents pursuant to
Section 3(b) by cash payment. In the event of such a cash payment, the cash
payable with respect to a Stock Unit shall equal the fair market value of a
share of Common Stock (such fair market value determined under the Plan) as of
the vesting date of that Stock Unit. The Corporation’s obligation to deliver
shares of Common Stock or otherwise make payment with respect to vested and
attributed Stock Units is subject to the condition precedent that the
Participant or other person entitled under the Plan to receive any shares with
respect to the vested and attributed Stock Units deliver to the Corporation any
representations or other documents or assurances required pursuant to
Section 8.1 of the Plan. Except for any delay resulting from a failure to
deliver to the Corporation any representations or other documents or assurances
required pursuant to Section 8.1 of the Plan as required to the immediately
preceding sentence, any delay by the Corporation in delivering the shares of
Common Stock becoming payable pursuant to this Section 5 shall trigger the
obligation of the Corporation to pay the Participant a late cash payment equal
to the fair market value on the original payment date of the Stock Units
becoming payable pursuant to this Section 5 multiplied by an annual interest
rate of four percent (4%) from the date payment was due. The Participant shall
have no further rights with respect to any Stock Units that are paid pursuant to
this Section 5 or that terminate pursuant to Section 4(c).

Non-Transferability of Award. This Award is personal and, prior to the time they
have become vested and attributed pursuant to Section 4 hereof or Section 7 of
the Plan, neither the Stock Units nor any rights hereunder may

 

3



--------------------------------------------------------------------------------

be transferred, assigned, pledged or hypothecated by the Participant in any way
(whether by operation of law or otherwise), other than by will or the laws of
descent and distribution, nor shall any such rights be subject to execution,
attachment or similar process; provided, however, that such restrictions shall
not apply to transfers to the Corporation. Except as otherwise provided herein,
any attempted alienation, assignment, pledge, hypothecation, attachment,
execution or similar process, whether voluntary or involuntary, with respect to
all or any part of the Participant’s unvested rights under this Award, shall be
null and void.

Not a Contract of Employment. Nothing in this Award Certificate gives the
Participant the right to remain in the employ of or other service to the
Corporation or any Subsidiary or affects the absolute and unqualified right of
the Corporation and any of its Subsidiaries to terminate the Participant’s
employment or other service at any time for any reason or no reason and with or
without cause or prior notice. Except to the extent explicitly provided
otherwise in a then effective written employment contract executed by the
Participant and the Corporation or any Subsidiary, the Participant is an at will
employee whose employment may be terminated without liability at any time for
any reason.

Tax Consequences.

Tax Consultation. The Participant hereby represents to the Corporation that the
Participant is a citizen and resident of France, and that the Participant is not
a United Sates citizen or resident alien subject to United States income tax.
The Participant may suffer adverse tax consequences as a result of his or her
acquisition or disposition of the Stock Units. The Participant will be solely
responsible for satisfaction of any taxes that may arise with respect to the
Award. The Corporation shall not have any obligation whatsoever to pay such
taxes. The Corporation has not and will not provide any tax advice to the
Participant. The Participant should consult with his or her own personal tax
advisors to the extent he or she deems advisable in connection with the
acquisition or disposition of the Stock Units.

Withholding. Upon any distribution of shares of Common Stock in respect of the
Stock Units, the Corporation shall automatically reduce the number of shares to
be delivered by (or otherwise reacquire) the appropriate number of whole shares,
valued at their then fair market value (with the “fair market value” of such
shares determined in accordance with the applicable provisions of the Plan), to
satisfy withholding obligations, if any, of the Corporation or its Subsidiaries
with respect to such distribution of shares at the minimum applicable
withholding rates. In the event that the Corporation cannot legally satisfy such
withholding obligations by such reduction of shares, or in the event of a cash
payment or any other withholding event in respect of the Stock Units, the
Corporation (or a Subsidiary) shall be entitled to require a cash payment by or
on behalf of the Participant and/or to deduct from other compensation payable to
the Participant any sums required by United Sates federal, state or local tax
law, or by any non-United States tax law, to be withheld with respect to such
distribution or payment.

Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7 of the Plan, the
Plan Administrator shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend for which dividend equivalents are
credited pursuant to Section 3(b).

Severability. In the event that any provision or portion of this Award
Certificate shall be determined to be invalid or unenforceable for any reason,
in whole or in part, in any jurisdiction, the remaining provisions of this Award
Certificate shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law in such jurisdiction, and such
invalidity or unenforceability shall have no effect in any other jurisdiction.

Binding Effect. This Award Certificate shall extend to, be binding upon and
inure to the benefit of the Participant and the Participant’s legal
representatives, heirs, successors and assigns (subject, however, to the
limitations set forth in Section 6 with respect to the transfer of this Award
Certificate or any rights hereunder or of the Stock Units), and upon the
Corporation and its successors and assigns, regardless of any change in the
business structure of the Corporation, be it through spin-off, merger, sale of
stock, sale of assets or any other transaction.

 

4



--------------------------------------------------------------------------------

Notices. Any notice to the Corporation contemplated by this Award Certificate
shall be in writing and addressed to it in care of its President; and any notice
to the Participant shall be addressed to him or her at the address on file with
the Corporation on the date hereof or at such other address as he or she may
hereafter designate in writing.

Entire Agreement. This Award Certificate, together with the Plan, constitutes
the entire understanding between the Corporation and the Participant with regard
to the subject matter of this Award Certificate. They supersede any other
agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter of this Award
Certificate.

The Corporation represents and warrants to the Participant that there will be no
condition of vesting or of attribution other than those expressly described in
this Award Certificate and the Plan.

The Participant hereby agrees that the grant of this Award is in full
satisfaction of the Corporation’s or any affiliate’s obligation under the Share
Purchase Agreement to grant the Participant restricted stock unit or similar
awards.

Waiver. The waiver of any breach of any duty, term or condition of this Award
Certificate shall not be deemed to constitute a waiver of any preceding or
succeeding breach of the same or of any other duty, term or condition of this
Award Certificate.

Interpretation. The interpretation, construction, performance and enforcement of
the terms and conditions of this Award Certificate and the Plan shall lie within
the sole discretion of the Plan Administrator, and the Plan Administrator’s
determinations shall be conclusive and binding on all interested persons.

Choice of Law. This Award Certificate shall be governed by, and construed in
accordance with, the laws of the State of California (disregarding any
choice-of-law provisions). Any dispute or disagreement regarding the
Participant’s rights under this Award Certificate shall be settled by an
independent third party expert. Such third party expert shall be appointed in
accordance with the provisions of article 1843-4 of the French civil code and
the claim will be settled under French law.

 

SEMTECH CORPORATION, a Delaware corporation Emeka Chukwu Vice President-Finance
and Chief Financial Officer

 

5